Citation Nr: 1242648	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an earlier effective date, prior to April 4, 2011, for the grant of TDIU.

3.  Entitlement to an earlier effective date, prior to April 4, 2011, for the grant of entitlement to Dependents' Educational Assistance (DEA) benefits.  

4.  Entitlement to an earlier effective date, prior to August 30, 2011, for the grant of an increased rating of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Chisolm Chisolm & Kilpatrick, Ltd., Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1961. 

This matter comes, in part, before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to TDIU.  

In August 2009, during the pendency of the appeal of the Veteran's claim for entitlement to TDIU, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.

In a January 2011 Board decision, the Board denied the Veteran's appeal for entitlement to TDIU.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  While the appeal was pending at the Court, VA's Office of General Counsel and the Veteran's representative before the Court filed a Joint Motion for Remand requesting that the Court both vacate the January 2011 Board decision and remand the issue of entitlement to TDIU to the Board for re-adjudication.  In March 2012, the Court issued an Order, consistent with the terms of the Joint Motion for Remand.    

In November 2012, the Veteran submitted additional evidence regarding the issue of entitlement to TDIU with a waiver of Agency of Original Jurisdiction (AOJ) review.  

While the Veteran's appeal of the January 2011 Board decision was pending at the Court, in an October 2011 rating decision, the RO, in pertinent part, granted the Veteran's respective claims for entitlement to TDIU, effective April 4, 2011; entitlement to DEA benefits, effective April 3, 2011; and an increased rating of 70 percent for PTSD, effective August 30, 2011.  In April 2012, the Veteran submitted a timely Notice of Disagreement (NOD), disagreeing with the effective dates assigned for the respective grants of entitlement to TDIU, entitlement to DEA benefits, and an increased rating of 70 percent for PTSD.  The RO did not subsequently issue a Statement of the Case (SOC) regarding these issues.  Under these circumstances, as a timely NOD was received following the October 2011 rating decision, the Veteran's claims for earlier effective dates for the respective grants of entitlement to TDIU, entitlement to DEA benefits, and an increased rating of 70 percent for PTSD must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these issues have been listed on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of earlier effective dates for the respective grants of entitlement to TDIU, entitlement to DEA benefits, and an increased rating of 70 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  In a January 2011 decision, the Board denied the Veteran's appeal for entitlement to TDIU.  
	
2.  In an October 2011 rating decision, the RO fully granted entitlement to TDIU.

3.  As VA has granted entitlement to TDIU, there remains no allegation of specific errors of fact or law for appellate consideration of the claim of entitlement to TDIU.  


CONCLUSION OF LAW

There remains no allegation of error of fact or law for appellate consideration of the claim of entitlement to TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

In a January Board 2011 decision, the Board denied the Veteran's appeal for entitlement to TDIU.  Subsequently, the Veteran appealed the Board's denial of entitlement to TDIU to the Court.  In an October 2011 rating decision, the RO fully granted the Veteran's claim for entitlement to TDIU.  Subsequently, in March 2012, the Court issued an Order vacating the January 2011 Board decision, denying entitlement to TDIU, and remanding the issue of entitlement to TDIU to the Board for re-adjudication.  However, as the RO already has fully granted the Veteran's claim for TDIU, there remains no allegation of errors of fact or law for appellate consideration of the claim of entitlement to TDIU and the claim must be dismissed.

As noted in the Introduction, the Veteran has expressed disagreement with the effective date assigned for the grant of entitlement to TDIU; however, the Board does not have jurisdiction to adjudicate this issue.  The issue of entitlement to an earlier effective date for TDIU listed on the title page arises from the RO's October 2011 rating decision which fully granted entitlement to TDIU and assigned an effective date of April 4, 2011.  The Veteran properly filed an April 2012 NOD, disagreeing with the effective date assigned by the RO in the October 2011 rating decision, but the RO has not issued a SOC and the Veteran has not filed a Substantive Appeal to the Board regarding this issue.  As such, the Board currently does not have appellate jurisdiction to make a decision regarding entitlement to an earlier effective date for entitlement to TDIU.  38 U.S.C.A. § 7105 (West 2002).

Parenthetically, the Board notes that the January 2011 Board decision denied only the issue before it, specifically entitlement to TDIU.  While appealing the Board's January 2011 decision, the Veteran filed both an Appellant's Brief and a Joint Motion for Remand with the Court.  In both the Appellant's Brief and the Joint Motion for Remand, the Veteran never raised the issue of entitlement to a particular effective date for entitlement to TDIU.  Subsequently, the Court, in its March 2012 order incorporating the Joint Motion for Remand, did not order the Board to adjudicate the issue of a particular effective date for entitlement to TDIU.  Therefore, the Court's March 2012 order did not instill in the Board appellate jurisdiction over the issue of a particular effective date for entitlement to TDIU.  See, e.g., Urban v. Principi, 18 Vet. App. 143 (2004) (finding that the Board did not have jurisdiction to adjudicate the issue of a particular effective date for entitlement to TDIU, in part, because the Veteran did not raise the issue prior to the Board's decision granting entitlement to TDIU and the Board's decision, in turn, did not assign a particular effective date).  

As there remains no allegation of errors of fact or law for appellate consideration of the claim of entitlement to TDIU, the Board does not have jurisdiction to review this claim, and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim for entitlement to TDIU is dismissed.




REMAND

As noted in the Introduction, in an October 2011 rating decision, the RO, in pertinent part, granted entitlement to TDIU, effective April 4, 2011; entitlement to DEA benefits, effective April 3, 2011; and an increased rating of 70 percent for PTSD, effective August 30, 2011.  Subsequently, the Veteran submitted a timely NOD, disagreeing with the effective dates assigned for the respective grants of entitlement to TDIU, entitlement to DEA benefits, and an increased rating of 70 percent for PTSD.  The RO did not subsequently issue a SOC regarding these issues.  Under these circumstances, as a timely NOD was received following the October 2011 rating decision, the Veteran's claims for earlier effective dates for the respective grants of entitlement to TDIU, entitlement to DEA benefits, and an increased rating of 70 percent for PTSD must be remanded for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the issues of earlier effective dates for the respective grants of entitlement to TDIU, entitlement to DEA benefits, and an increased rating of 70 percent for PTSD are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should issue the Veteran and his representative a SOC on the issues of earlier effective dates for the respective grants of entitlement to TDIU, entitlement to DEA benefits, and an increased rating of 70 percent for PTSD.  The Veteran should also be advised that, for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, these matters should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


